Citation Nr: 0943802	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  03-29 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a left hip 
disorder.

3.  Entitlement to service connection for skin disorders 
(other than pseudofolliculitis barbae) to include seborrheic 
dermatitis of the scalp and face, eczematous dermatitis of 
the hands, and onychomycosis.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran served on active military duty from February 1995 
to June 1996.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In June 2006, the Board remanded these matters for additional 
development.  After completing the requested actions, the RO 
continued the denial of the claims (as reflected in August 
2009 supplemental statement of the case (SSOC)) and returned 
these matters to the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

In an October 2009 informal hearing presentation, the 
Veteran's representative asserts that notices of scheduled VA 
examinations were sent to the Veteran at an incorrect 
address.  In this regard, the RO noted in a June 2009 
documentation to use the Veteran's current address to 
reschedule him for a VA examination.  While there is 
documentation showing that the Veteran failed to show for VA 
examinations scheduled in July 2009, there are no copies of 
the actual appointment letter(s) sent by the VA medical 
center (VAMC) to the Veteran nor is it indicated whether the 
letters were returned as undeliverable.  Under circumstances, 
the Board cannot determine whether the Veteran received 
proper notice regarding the July 2009 VA examinations.  
Hence, a remand to obtain these letters and associate them 
with the claims file is warranted or obtain a certified 
statement that the letters were not returned as 
undeliverable.

In addition, the Board notes that in a September 2007 letter, 
the Veteran provided his mailing address.  Thereafter, the RO 
mailed an August 2009 supplemental statement of the case to a 
different address; however, this letter was not returned by 
the Post Office as undeliverable.  The address currently of 
record for the Veteran is that provided by him in a September 
2007 letter.  Accordingly, the AMC/RO is requested to confirm 
the Veteran's current address, to include contacting his 
representative, before mailing subsequent correspondence to 
him.  The Veteran is reminded that he is responsible for 
promptly notifying VA of any address changes. 

Accordingly, these matters are REMANDED for the following 
action:

1. The AMC/RO should undertake 
appropriate action, to specifically 
include contacting the Veteran's 
representative, Maryland Department of 
Veterans Affairs, to verify the Veteran's 
current mailing address.  The AMC/RO 
should document in the claims file all 
requests and responses in this regard.  
If the Veteran cannot be located, such 
must be clearly annotated in the claims 
file before it is returned to the Board 
for appellate consideration.

2.  Obtain copies of the VAMC letters 
sent to the Veteran informing him of VA 
examinations scheduled for July 2009 or 
obtain a statement of an appropriate 
official at the medical center that the 
letters were not returned as 
undeliverable.  

3.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for 
service connection on appeal in light of 
all pertinent evidence and legal 
authority.  If it is determined that the 
letters were returned, attempts to 
schedule examinations should be 
undertaken.  If it is determined that the 
appellant received the letters and failed 
to report for the examinations, 
adjudication should be undertaken in 
accordance with applicable procedures.

4.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with an 
SSOC that contains notice of all relevant 
actions taken since the August 2009 SSOC.  
An appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


